HOUGH, District Judge.
I cannot agree, as argued by claimant’s attorney, that the sections of the Revised Statutes regarding’ the entry of passengers’ baggage have no' application owing to the fact that another entry was subsequently made; nor do the cases cited from our Circuit Court of Appeals bear out such doctrine.
In this case there was a confessedly fraudulent entry, or endeavor to make entry, of the seized goods. Suspicion prevented the success of this scheme, and sent the goods to public stores.
The only question that could be here raised is whether occurrences subsequent to the happening of the events which gave rise to a right of forfeiture can waive that right or estop the United States from asserting it. This query is set at rest by the citations of the district attorney’s brief, especially United States v. Six Packages, 6 Wheat. 520, 5 L. Ed. 321.
Motion for a new trial denied.